IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON

     STATE OF TENNESSEE v. CHRISTOPHER MICHAEL SCHMIDT

                    Appeal from the Circuit Court for Hardeman County
                            No. 9638 Jon K. Blackwood, Judge



                    No. W2003-02121-CCA-R3-CD - Filed March 15, 2004


This matter is before the Court upon the State’s motion to affirm the judgment of the trial court
pursuant to Rule 20, Rules of the Court of Criminal Appeals. The Appellant, Christopher
Michael Schmidt, appeals the trial court’s denial of a writ of habeas corpus. The only issue for
this Court’s review is whether the trial court committed error by its order of transfer of the
Appellant to the temporary custody of the State of Delaware. Finding no error committed by the
trial court, this Court concludes that the judgment of the trial court should be affirmed.

Tenn. R. App. P. 3; Judgment of the Trial Court Affirmed Pursuant to Rule 20, Rules of
the Court of Criminal Appeals

ALAN E. GLENN , J., delivered the opinion of the court, in which DAVID G. HAYES and JOE G. RILEY ,
JJ. joined.

Didi Christie, Brownsville, Tennessee, for appellant, Christopher Michael Schmidt.

Paul G. Summers, Attorney General & Reporter; Elizabeth Bingham Marney, Assistant Attorney
General, for the appellee, State of Tennessee.


                                  MEMORANDUM OPINION

        Appellant Christopher Michael Schmidt, an inmate at the Hardeman County Correctional
Facility, appeals the order of the Hardeman County Circuit Court transferring his custody to the
proper officials of New Castle County, Delaware, to stand trial for the offenses of burglary, theft,
criminal mischief, forgery, unlawful use of a credit card, conspiracy, and other charges allegedly
occurring within the jurisdiction of New Castle County, Delaware.

       On May 22, 2003, pursuant to the Interstate Agreement on Detainers, the State of
Delaware sent an Agreement on Detainers-Form V to the Warden of the Hardeman County
Correctional Facility, advising that Inmate Christopher Schmidt is charged with numerous
criminal offenses in the State of Delaware and requesting temporary custody of Inmate
Christopher Schmidt for proceedings stemming from these numerous charges. See generally
Tenn. Code Ann. § 40-31-101. Subsequently, on June 4, 2003, Christopher Schmidt refused to
waive extradition and sought habeas corpus relief. A hearing was conducted on July 18, 2003.

        At the hearing, Allison Haggard, the program manager at the Hardeman County
Correctional Facility, testified that the facility had received a request for temporary custody of
Christopher Michael Schmidt from the State of Delaware and that the request contained
information correctly identifying Christopher Michael Schmidt. Identification of Appellant
Schmidt was made pursuant to inmate number, photo identification, and fingerprint
identification. Christopher Michael Schmidt testified that he was arrested on December 8, 2001,
in Jackson, Tennessee for aggravated carjacking , aggravated kidnapping, and especially
aggravated assault. He was ultimately convicted of these charges and is presently serving a nine
year sentence in the Tennessee Department of Correction. Appellant conceded that he was
aware that Delaware had a detainer on him in July 2002. He further stated that he believed that
the Delaware charges had been dismissed because the “180 days had passed.” Appellant
Schmidt stated that he is resisting the present extradition because Delaware had the opportunity
to take him into custody previously and did not. At the conclusion of the hearing, the trial court
ordered Appellant Schmidt to be transferred back to Delaware.


         In a habeas proceeding contesting transfer to the requesting state, the trial court must
make a two prong inquiry. First, it must determine that the state demanding custody of the
inmate has presented the proper paperwork. See State v. Whitt, 753 S.W.2d 369, 370 (Tenn.
Crim. App. 1988). Secondly, the court must conclude that the inmate is the same individual
identified by the charging instruments. Id. (citing State ex rel. Jones v. Gann, 584 S.W.2d 235
(Tenn. Crim. App. 1979)(citing Michigan v. Doran, 439 U.S. 282, 99 S. Ct. 530 (1978)); see also
Elliott v. Johnson, 816 S.W.2d 332, 337 (Tenn. Crim. App. 1991). Appellant Schmidt does not
contest the propriety of the paperwork nor his identity. Rather, he contends that he had the right
to be brought to trial within 180 days “after having caused to be delivered to the prosecuting
officer and the appropriate court of the prosecuting officer’s jurisdiction written notice of the
place of the person’s imprisonment and request for a final disposition to be made of the
indictment or complaint. . . .” Tenn. Code Ann. § 40-31-101. Other than his assertion that such
prior request was made, the record contains no evidence that Appellant Schmidt ever triggered
the running of the 180 days by requesting final disposition of the pending charges in Delaware.
A person attempting to defeat the transfer of custody has the burden of proving his contentions
beyond a reasonable doubt. Whitt, 753 S.W.2d at 370 (citing State v. Lann, 567 S.W.2d 772,
774-775 (Tenn. Crim. App. 1978)). Appellant Schmidt has not met this burden.

       Accordingly, the State’s motion is granted. The judgment of the trial court is affirmed in
accordance with Rule 20, Rules of the Court of Criminal Appeals.




                                                     ____________________________________
                                                                ALAN E. GLENN, JUDGE